Citation Nr: 1622463	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-23 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right shoulder disability. 

3. Entitlement to service connection for a bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1987 to December 2007 in the United States Marine Corps. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously before the Board in September 2014 and was remanded to hold a hearing.  A Travel Board hearing was held in Winston-Salem, North Carolina in July 2015.  The Veteran testified at the hearing.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a right shoulder disability and a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

During the July 2015 hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that withdrawal of the claim of entitlement to service connection for PTSD was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

At his July 2015 hearing, the Veteran withdrew the claim of entitlement to service connection for PTSD.  This withdrawal was memorialized in the transcript of the hearing associated with the Veteran's claims file.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to service connection for PTSD is dismissed.


REMAND

The record indicates that there may be records missing from the Veteran's claim's file that are necessary for adjudicating his claims for entitlement to service connection for a right shoulder disability and for a bilateral hearing loss disability.

VA has a duty to obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Where the Veteran "sufficiently identifies" other VA medical relevant records, VA must also seek to obtain those records.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

The Veteran testified that he had a hearing test through his employer that indicated he had hearing loss approximately six months prior to the July 2015 hearing.  HEARING TRANSCRIPT, at 2-3.  The Veteran stated he would submit the records, but VA has not received these records.  

Additionally, the Board notes that the Veteran's claims file contains a document entitled "VCIP Unscannable Document(s) Placeholder," indicating that a compact disc (CD) received on September 22, 2014, could not be scanned.  It is unclear what documents were contained on the CD and whether the CD was submitted by the Veteran or a third-party.  The AOJ should determine who submitted the CD and request the resubmission of the documents contained on the unscannable CD.

In addition, the Veteran asserts that his right shoulder disability is due to or aggravated by the service-connected left shoulder disability as he puts more weight on the right shoulder.  Although the Veteran's right shoulder was examined, an opinion as to whether the claimed disability is aggravated by the service-connected left shoulder disability was not provided.  Accordingly, additional medical inquiry is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit or authorize the release of any outstanding non-VA records that are relevant to his claims for hearing loss and the right shoulder disability, to include hearing tests conducted by his employer. 

All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file and the Veteran must be notified.

2. Obtain all outstanding VAMC treatment records, including from the Winston-Salem and Hines VAMCs.  

3. Determine what documents are contained on the unscannable CD described in the VCIP Unscannable Document(s) Placeholder document.  To the extent possible, obtain a readable or scannable CD or copies of the documents that are the subject of the VCIP Unscannable Document(s) Placeholder.  To the extent that readable copies are not made a part of the record, the Veteran must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that he may have in his possession.

4. Schedule the Veteran for a VA examination of his right shoulder.  The examiner should be provided with access to the electronic records on VBMS and Virtual VA and should indicate in the examination report that review of the records was conducted.

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the right shoulder disability began in or is related to active service.  The examiner's attention is directed to the Veteran's July 2015 hearing testimony that he had right shoulder symptoms in service.

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the right shoulder disability is due to or caused by the service-connected left shoulder disability.  The examiner's attention is directed to the Veteran's hearing testimony that he puts more weight on his right shoulder to compensate for the disabled left shoulder.

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the right shoulder disability is aggravated (i.e., worsened) beyond the natural progress by the service-connected left shoulder disability.

A complete rationale for each opinion should be provided.

5. Thereafter, the AOJ should review the evidence and determine if further development is warranted.  The AOJ should take any additional development actions as deemed necessary.

6. Thereafter, readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







